 In the Matter of COMBUSTION ENGINEERING COMPANY, INC.andLODGE1230, AMALGAMATED ASSN. OF IRON, STEEL & TIN WORKERS OF NORTHAMERICACaseNo. C-1108.-DecidedFebruary20, 1940.Boiler and Pipe Manufacturing Industry-Interference,Restraint,and Coer-cion-UnitAppropriate for Collective Bargaining:all employees classified asboilermakers in former representation proceeding, and other production andmaintenance employees,exclusive of supervisory and clerical employees,foundryemployees,and machinists;unit determined in prior representation proceeding,Globeelection-Representatives:proof of choice:certification in prior repre-sentation proceeding,afterGlobeelection-CollectiveBargaining:charges ofrefusal to bargain sustained,where respondent refused to grant exclusive recog-nition on ground that inclusion,by Board of all types of boilermakers in a singleunit rendered unit inappropriate,and on asserted groundthat.grant of exclu-sive recognition would cause strike of dissenting minority of employees.Mr. Alexander E. Wilson, Jr.,for the Board.Sizer, Chambliss d Kefaurver,byMr. Burnet SizerandMr. JacChambliss,of Chattanooga, Tenn., for the respondent.Mr. Noel R. Beddow,of Birmingham, Ala., for the Amalgamatedand the S. W. O. C.Miss Edna LoebandMr. Guy Farmer,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed on July 30, 1938, by Lodge 1230, Amal-gamated Association of Iron, Steel & Tin Workers of North America,herein called the Amalgamated, the National Labor Relations Board,herein called the Board, by the Regional Director for the TenthRegion (Atlanta, Georgia), issued its complaint, dated October 8,19381 against Combustion Engineering Company, Inc., Chattanooga,Tennessee, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (5) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Copies of the complaint and accompanying20 N. L.R. B., No. 62.602 COMBUSTION ENGINEERING C0AIPAN'Y, INC.'-'- -603noticesof hearing were duly served upon the respondent- and theAmalgamated. The complaint, in substance, alleged that on or aboutJuly 1, 1938, and at all times thereafter, the respondent refused tobargain collectively with the Amalgamated 1 as the exclusive repre-sentatives of the respondent's employeesin anappropriate unit con-sisting of all boilermakers and helpers, welders and welding-machineoperators, welders' helpers and apprentices, galvanizers, form-pressoperators, form-machine operators, fit-up men' (except thoseworkingon cast iron boiler castings), layers-out and helpers, chippers, grinders,burners, .furnace ;operators, riveters and rivet-machine operators, rivetheaters,reamers, rod room men, testers, test-pit helpers, boilermakers'mechanics, tube men, inspectors and helpers, punch-shear operators,X-ray helpers, sub-foremen, flange workers, tapping-machine opera-tors and helpers, and all other production and maintenance employees,exclusiveof foundry employees, supervisory employees, clericalemployees, machinists, machinists'. helpers and apprentices, 'header-mill specialists, drill-press operators and helpers; milling-machineoperators, drill-machine operators, bolt-machine operators, handy-men, engineers, crane operators employed in the machineshops, planeroperators, repairmen, maintenance men, and tool-room helpers em-ployed at the respondent's Hedges-Walsh-Weidner division, Chatta-nooga,Tennessee, and that the. respondent by this and other conductinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.On October 14,_ 1938, the respondent filed its answer, admittingthe allegations of the.complaint concerning the nature and scope ofits business, denying the. refusal to bargain, but admitting that it hadrefused to recognize the Amalgamated as the exclusive representativeof the employees in the alleged appropriate unit.Pursuant to notice, a hearing was held at Chattanooga,Tennessee,on October 17, 1938, before Earl S. Bellman, theTrial Examinerduly. , designated by , the Board.The Board, the respondent, theAmalgamated, and Steel. Workers Organizing Committee, hereincalled the S. W. O. C., were represented by counsel and participatedin the hearing.Full opportunity to be heard,to examineand cross-examine witnesses; and to introduce evidence bearing uponthe issueswas afforded all parties.During the course of the hearing,counselfor the respondent moved to have the record in the 'representationproceeding' hereinafter. referred to 2 made a part of the record in thepresent proceeding.The Trial'Examinerreservedruling on thismotion for 'his Intermediate' Report.At thecloseof the Board'sThe Board in the representation proceeding hereinafter referred to certified Amalgam-ated Association of Iron, Steel & Tin' Workers of North America which is the parentorganization of the Amalgamated..For thepurposesof this proceeding we consider theAmalgamated and its parent organization as one and-the same labor organization.a See Section III below. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase counsel for the Board moved to have the pleadings .conformedto the proof.The motion was granted by the Trial Examiner. - TheBoard has reviewed the rulings of. the Trial Examiner at the hearingon motions and on objections to the admission of evidence and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On December 27, 1938, the Trial Examiner issued his IntermediateReport, finding that the respondent had engaged. in and was en-gaging in the unfair labor practices alleged in the complaint, andrecommending that the respondent cease and desist therefrom andupon request bargain collectively with the Amalgamated as the ex-clusive representative of its employees in the unit. In his Inter-mediate Report the Trial Examiner denied the motion made by therespondent at the hearing to incorporate the record in the repre-sentation case into the record of this proceeding.The Board hasreviewed this ruling and finds that the Trial Examiner erred indenying the motion of the respondent.The ruling is hereby re-versed and the record in the representation case is hereby made apart of the record in the present proceeding.On January 9, 1939,the respondent filed exceptions to the Intermediate Report and, onFebruary 9, 1939, filed a brief.Pursuant ' to notice to the respond-ent, the Amalgamated, and the S. W. O. C., a hearing was heldbefore the Board in Washington, D. C., on April 13, 1939, for thepurpose of oral argument.The respondent appeared by counsel andparticipated in the oral argument.The Board has considered therespondent's exceptions to the Intermediate Report and its brief insupport thereof, and to the extent that they are inconsistent with thefindings, conclusions, and order below, finds the exceptions to bewithout merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTCombustion Engineering Company, Inc., is a Delaware corpo-ration with its principal executive offices located in New York Cityand branch offices located in a number of States in the United States.The issues in this case are confined to the plant which the re-spondent operates at Chattanooga, Tennessee.At this plant, whichis known as the Hedges-Walsh-Weidner division, the respondent isengaged in the manufacture of range boilers, power boilers, miscel-laneous pressure vessels, soil pipe, and boiler accessories. _ All theraw materials used in the operation of the Hedges-Walsh-Weidnerdivision are procured from points outside Tennessee.Approximately COMBUSTION ENGINEERING. COMPANY, INC.60512,000 tons of pig iron, 6,000 tons of sheet steel, 1,000 tons of struc-tural steel plate, 500 tons of steel bars, 6,000 tons of steel boiler plate,and 345 tons of spelter (zinc), all used in the course of a year, areshipped to the plant by rail from Alabama, Pennsylvania, Maryland,and Texas.The products manufactured and sold by this divisionannually are valued at approximately $3,500,000, and over 90 percent of such products are shipped to points outside Tennessee.Thepay roll lists 913 employees, exclusive of supervisory and clericalemployees.II.THE ORGANIZATIONS INVOLVEDAmalgamated Association of Iron, Steel & Tin Workers of NorthAmerica is a labor organization affiliated with the Committee forIndustrial Organization.Lodge 1230 is a local union chartered bythat organization and admits to membership employees of the re-spondent.SteelWorkers Organizing Committee is likewise a labororganization' affiliated with the Committee for Industrial Organiza-tion.It organizes workers on behalf of the Amalgamated, andforms, supervises, guides, and assists lodges thereof.International Brotherhood of Boilermakers, Iron Ship Buildersand Helpers,. Subordinate Lodge No. 656, is a labor organizationaffiliated with the Building Trades Department, the Metal TradesDepartment, and the Railway Employees Department of the Ameri-can Federation of Labor. It admits to membership all employeesof the Hedges-Walsh-Weidner divison engaged in the construction,assembly, and erection of boilers, drums, tanks, and parts thereof.III.THE UNFAIR LABOR PRACTICESIn June 1937, the S. W. O. C— for and in behalf of the Amalgamated,filed a petition with the Regional Director, alleging that a questionaffecting commerce had-arisen concerning,the representation of therespondent's employees in its Hedges-Walsh-Weidner division, andrequesting an investigation and certification of representatives, pur-suant to Section 9 (c) of the Act.On February 16, 1938, after hearingupon due notice, the Board issued its Decision and Direction of Elec-tions, finding,inter alia,that the determination of the appropriateunit or units for the purposes of collective bargaining among the re-spondent's employees at its Hedges-Walsh-Weidner division woulddepend upon the desires of the employees within certain groups, thesedesires to be ascertained by elections.The Board directed the Re-gional Director to conduct elections by secret ballot among,inter alia,two groups of employees, consisting of (1) all boilermakers and help-3Matter of Combustion Engineering.Company,Inc.andSteelWorkers Organizing Com-mittee,for and in behalf of the Amalgamated Association of Iron,Steel t Tin Workersof North America,.5."-B«8'4 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDers, welders and. welding-machine operators, welders' helpers., and ap-prentices; galvanizers, form-press operators, form-machine operators,fit-up men (except those working on cast iron boiler;castings);:layers-out and helpers, chippers, grinders, burners, furnace operators, rivetersand rivet-machine operators, rivet heaters, reamers, rod-room men,testers, test-pit helpers, boilermakers' mechanics, tube men, inspectorsand helpers, punch-shear operators, X-ray helpers, subforemen, flangeworkers, and tapping-machine operators. and helpers, exclusive ofthose employed-in the foundry, and (2) all other production and main-tenance employees, except' supervisory employees, clerical employees,foundry employees, machinists, machinists' helpers and apprentices,header-mill specialists, drill-press operators and helpers, milling-machine operators, drill-machine operators, bolt-machine operators,handymen, engineers, crane operators employed -in-the machine shops,planer operators, repairmen, maintenance men, and toolroom helpers,to determine whether the employees in the first group, herein calledthe boilermakers, desired to be represented by the S. W. O. C. or by theInternational Brotherhood of Boilermakers, Iron Ship Builders andHelpers, Subordinate Lodge No. 656, herein called the Brotherhood,and whether or not the employees in the second group desired to berepresented by the S. W. O. C. The Board determined that if theemployees in both groups chose the S. W. O. C., both groups would to-gether constitute a single appropriate' unit.On February 28, 1938, the respondent. filed objections to the Board'sDecision and Direction of Elections, and moved that, for purposes ofthe elections, the Direction be modified by dividing the boilermakersinto three groups, namely, the power-boiler, the range-boiler, and thesheet-metal employees.The respondent contended in its objectionsthat because, of the difference in. the character of their work and re-muneration and because of the fact that the three groups worked inseparate and distinct departments, all these employees should not begrouped- together in a single unit for purposes of the elections.Therespondent at no time requested leave to. argue orally before the Boardwith respect to these objections.The Board considered the respondent's objections, and on March 7, 1938, issued its order denying therespondent's motion for modification of the Direction of Elections inthat respect.On the same date the Board issued its Amendment toDirection of Elections, making certain alterations in its original Di=rection which were also requested by the respondent'but which are notrelevant in this proceeding.4.Pursuant to the Direction of Elections, as amended, elections wereconducted among the respondent's employees on, March. 21, 1938.A'Matter of Combustion Engineering Company, Inc.andSteelWorkers Organizing Commmittee, for and in behalf of the Amalgamated*Associatiowof Iron, Steel and Tin Workersof NorthAmerica, 5N. L: R. B. 356. _COMBUWION.ENGINEERING COMPANY, INC.607majority of the employees in each group described above voted for theS.W: O. C. On April 7, 1938, the Board issued its Supplemental De-cision and Certification of Representatives,5 in which it found that theboilermakers, together with all other production and maintenance. em-ployees, except supervisory employees, clerical employees, foundry em-ployees, machinists, machinists' helpers and apprentices, header-millspecialists, drill-press operators and helpers, milling-machine oper-ators, drill-machine operators, bolt-machine operators, handymen, en-gineers, crane operators employed in the machine shops, planeroperators, repairmen, maintenance men, and toolroom helpers con-stitute a unit appropriate for the purposes of collective bargaining,and certified the Amalgamated as the exclusive collective bargainingrepresentative of the employees in such unit.Thereafter, the respondent, the Brotherhood, and a group of ap-proximately 220 employees employed in the respondent's power boilerand sheet-metal shops filed petitions requesting the Board to recon-sider its Certification of Representatives described above, and protest-ing against the inclusion in one unit of the boilermakers'employed inthe power-boiler, range-boiler, and sheet-metal shops.The petitionof the respondent also alleged that the employees of the power-boilerand sheet-metal shops went on strike on April *13, 1938, in protestagainst the Board's findings with respect to the appropriate unit.TheBoard considered these petitions and on May 11, 1938, issued its OrderDismissing Petitions."On or about April 22, 1938, shortly after the Certification ofApril 7, O. S. Baxter, an official of the S. W. O. C., and otherrepresentatives of the Amalgamated presented to A. J. Moses, gen-eralmanager of the respondent's Hedges-Walsh-Weidner division,a proposed contract providing,inter alia,for the recognition of theAmalgamated as the exclusive bargaining agent of the employees inthe appropriate unit found * by the Board.Thereafter,Moses -metfrequently with representatives of the Amalgamated and discussedwith them individual grievances and, also, the proposed contract.Throughout these conferences, however, Moses consistently refusedto accept the contract granting the Amalgamated the exclusive recog-nition requested.In so doing Moses maintained that the unit estab-lished by the Board was not an appropriate one for the purposes ofcollective bargaining.On or about July 13, 1938, the Amalgamated-again presented to Moses a proposed agreement containing provisionssimilar to those. of the first proposal.Moses replied on or about5Matter of Combustion Engineering Company, Inc.andSteelWorkers Organizing Com-mittee,for and in behalf of the Amalgamated Association of Iron,Steel&Tin Workersof North America, 6 N.L. R.B. 488."Matter of Combustion Engineering Company, Inc.andSteelWorkers Organizing Com-mittee, for and in behalf of the AmalgamatedAssociationof'Iron, Steel & Tin Workeraof North America,7N. L. R.B. 123. . 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDJuly 20 by offering the Amalgamated as a counterproposal anagreement providing for the recognition of the Amalgamated as thebargaining agent of its members only.The Amalgamated refused toaccept the counterproposal and soon thereafter filed with the Boardthe charges here involved.Shortly before the hearing in this pro-ceeding Baxter had a conference with Moses in a final attempt tosecure the desired exclusive recognition contract.This attempt alsoproved unsuccessful, however, because of Moses' refusal to recognizethe Amalgamated as the exclusive representative of the employees inthe unit fixed by the Board on the ground that he "didn't like theunit set down by the Board-and was going to try to get themchanged."In its answer the respondent admitted, and it was stipu-lated at the hearing, that the respondent has refused to bargain withthe Amalgamated as the exclusive representative of the employeesin the unit determined by the Board.The respondent seeks to justify its refusal to bargain with theAmalgamated as the exclusive representative of the group of em-ployees herein called the boilermakers on the ground previously urgedby it in connection with the representation proceeding, namely, thatthose employees classified as boilermakers should not have voted asa group to determine who should represent them but should havebeen separated into three units consisting, respectively, of the em-ployees in the two power-boiler shops, employees in the range-boilershop, and employees in the sheet-metal shop.The respondent's con-tention to that effect and its reasoning in support thereof are similarin all respects to its objections set forth in the petition filed by it inthe representation proceeding protesting against the unit fixed bythe Board. In our Order Dismissing Petitions referred to above weconsidered the respondent's objections to the unit established by theBoard and for the reasons set forth therein and which we shall nothere. restate we overruled such objections.We have reconsideredthese contentions and again find them to be without merit. In ourDecision of February 16, 1938, we discussed the facts upon whichwe based our findings that the determination of the bargaining unitor units would depend upon the desires of certain groups of em-ployees and the facts upon which we based our Direction of Elections.The determination of the bargaining unit in the representation casefollowed the desires of the Brotherhood as indicated in the recordof that proceeding, and the unit against which the respondent pro-tests represents the expressed desires of the majority of employees inthe Brotherhood's own craft as indicated by the results of the electionconducted by the Board.The respondent has introduced no evidenceto persuade us that the unit heretofore found by us to be appropriateis inappropriate.We therefore find that at all times since theBoard's Certification of April 7, 1938, all boilermakers and helpers, BCOMBUSTION ENGINEERING COMPANY,INC.609welders and welding.-machine operators, welders' helpers and ap-prentices, galvanizers, form-press operators, form-machine operators,fit-up men except those working on cast iron boiler castings, layers-out and helpers, chippers, grinders, burners, furnace operators, rivet-ers and rivet-machine operators, rivet heaters, reamers, rod-roommen, testers, test-pit helpers, boilermakers' mechanics, tube men, in-spectors and helpers, punch-shear operators, X-ray helpers, subfore-men, flange workers, and tapping-machine operators and helpers, andall other production and maintenance employees, except supervisoryemployees,clericalemployees,foundryemployees,machinists,machinists' helpers and apprentices, header-mill specialists, drill-pressoperators and helpers, milling-machine operators, drill-machine op-erators, bolt-machine operators, handymen, engineers, crane operatorsemployed in the machine ships, planer operators, repairmen, mainte-nance men, and tool-room helpers employed in the Hedges-Walsh-Weidner division have constituted and that they now constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.The respondent in its answer denies that a majority of the boiler-makers designated the Amalgamated as their representative for thepurposes of collective bargaining in the secret balloting and contendsthat the Board's Certification is therefore invalid.The tabulation ofthe results of the balloting, as set forth in our Supplemental Decisionand Certification of Representatives, shows that a majority of theeligible boilermakers cast ballots and that the Amalgamated receivedthe votes of a majority of those voting. In certifying the Amalgam-ated upon the basis of the balloting, we followed our establishedpractice in holding that in Section 9 (a) of the Act the phrase "des-ignated . . . by the majority of the employees" means designated bythe majority of the employees voting in an election and that theorganization receiving a majority of the votes cast is to be certifiedas the exclusive representative.7We find therefore that at all timessince the Board's Certification of April 7, 1938, the Amalgamated wasand that it is the exclusive representative of all the employees in theappropriate unit here involved at the Hedges-Walsh-Weidner divi-sion for the purposes of collective bargaining in respect to rates ofpay,wages,hours of employment, and other conditions ofemployment.We have hereinbef ore found that although the respondent met withrepresentatives of the Amalgamated on several occasions and dis-cussed the contract submitted by it, the respondent consistently re-7Matter of R. C: A. Manufacturing Company, Inc.andUnited Electrical d RadioWorkers of America,2N. L. R. B. 159;Matter of Cudahy Packing CompanyandPackingHouseWorkers Union, Local No. 5, Amalgamated Meat Cutters and ButcherWorkmen of North America,4 N. L. R. B. 39;Matter of Schwartz-Bernard Cigar Com-panyandUnited Cigar Workers of America, Local No. 1, 7 N. L.R. B. 503. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDfused to bargain with it except with regard to its own members only.Such refusal clearly constitutes a violation of the Act.We haverepeatedly held that for an employer to meet with the duly desig-nated representatives of a majority of his employees and to offer tobargain with it for its members only, withholding recognition as theexclusive bargaining agent, does not satisfy the requirements of theAct.'It is incumbent upon the employer to recognize the unionwhich is the exclusive representative of his employees and to negoti-ate with it as such.9The respondent also seeks to justify its refusal to bargain on theground that to grant the Amalgamated exclusive recognition wouldwork a hardship on the respondent for the reason that the employeesof the power-boiler shops have indicated their refusal to be repre-sented by the Amalgamated and consequently will strike if suchrecognition is granted. In support of this argument the respondentintroduced evidence indicating that from April 13 to 16, 1938, a3-day strike, not authorized by the Brotherhood, took place at thepower-boiler shops in protest against the Board's findings with re-spect to the appropriate unit set forth in its Certification of April 7,1938.The respondent also introduced in evidence a written state-ment subsequently presented to its superintendent on May 20, 1938,by three boilermakers, to the effect that they represented 219 employ-ees of the power-boiler shops who would "not accept the N. L. R. B.ruling making the C. I. O. the bargaining agent."The statementcontained no signatures other than those of the three employees whopresented it and there is no evidence to indicate that they repre-sented the number of employees claimed.On the basis of the abovefacts we are not convinced that the respondent's alleged fear of astrike in the event that it recognizes the Amalgamated is justified.There is no evidence that the Brotherhood has threatened any suchaction nor have any representations to that effect been made to therespondent since about May 1938, by the committee purporting torepresent the 219 employees. In fact, H. E. Eskew, a member of thatcommittee, admitted at the hearing that he could not recall that anyemployee had indicated to him during about two months prior to thehearing that he would refuse to work under an agreement negotiatedby the Amalgamated. Even assuming, however, that there is somebasis for- the respondent's alleged fear of a strike, to subordinate the8Matter of Biles-Coleman Lumber CompanyandPuget Sound District Council of Lumberand Sawmill Workers, 4 N.L. R.B. 679, enf'dN. L. it.B. v. Biles-Coleman Lumber Com-pany,98 F.(2d) 18(C. C. A 9);Matter of Fedder8 ManufacturingCo., Inc.andAmalgam-ated Association of Iron, Steel d Tin Workers of North America, Lodge 1753. 7 N. L.R. B.817;Matter of Burnside Steel FoundryCo. andAmalgamated Association of Iron, SteelJ Tin Workers of North America, Lodge No.1719, 7 N.L. It. B. 714.OMatter of Acme Air Appliance Company, Inc.andLocal No. 1223 of the United Elec-trical Radio and Machine Workers of America,10 N. L. It. B. 1385. COMBUSTION ENGINEERING GOM-PAN'Y, INC. '-611rights of the majority of the respondent's employees within the ap-propriate unit to the wishes of a dissenting minority would both mili-tate against the policies of the Act and run counter to its expresslanguage.Potential hardship to the respondent resulting from. theaction of such a minority does not justify a violation of the Act10Upon the basis of all the above findings, and after consideration ofall the contentions of the respondent, we find that in July 1938 andat all times thereafter, the respondent refused and still refuses tobargain collectively with the Amalgamated which has been certifiedas the exclusive representative of the employees in an appropriatebargaining unit..We further find that the necessary effect of such refusal was to dis-courage affiliation with the Amalgamated, and the designation of itas bargaining representative and that the respondent thereby inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with. the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend.to lead to labor disputes, burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYWe have found that the respondent has committed unfair laborpractices.We shall order it to cease and desist from so doing.We have found that at all times since April 7, 1938, the Amalga-mated was and that it is the exclusive representative of the em-ployees in an .appropriate unit at the respondent's Hedges-Walsh-Weidner division.We have also found that in July 1938 and there-after the respondent refused to bargain with the Amalgamated assuch representative.We shall, therefore, in order to effectuate thepolicies of the Act, order the respondent to bargain with the Amal-10 SeeN. L. R. B. v. Star Publishing Company,97 F. (2d) 465(C. C. A. 9),enf'g-Matterof Star Publishing Companyand SeattleNewspaper Guild, LocalNo.82,4 N. L. R. B. 498.In that case a contention similar to that now made by the respondent was answeredby the court as follows :The respondent further contends that it was necessary to make the transfer andthus engage in the unfair labor practices,because its business would otherwisebe disrupted,and therefore,under all the facts,the transfer was excusable.Wethink, however,the act is controlling.The act prohibits unfair labor practicesin all cases..It. permits no immunity because the employer may think that theexigencies .' of;-th,,e: moment require'. infraction of the statute.In fact, nothing inthe statute permits or justifies.its violation by the employer. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDgamated upon request as the execlusive.xepresentative of., its employeesin the appropriate unit.Upon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.Lodge 1230, Amalgamated Association of Iron, Steel & TinWorkers of North America, and Steel Workers Organizing Com-mittee are labor organizations, within the meaning of Section 2 (5)of the Act.2.All boilermakers and helpers, welders and welding-machine .operators, welders' helpers and apprentices, galvanizers, form-pressoperators, form-machine operators, fit-up men (except those work-ing on cast iron boiler castings), layers-out and helpers, chippers,grinders, burners, furnace operators, riveters and rivet-machineoperators, rivet heaters, reamers, , rod-room men, testers, test-pithelpers, boilermakers' mechanics, tube men, inspectors and helpers,punch-shear operators, X-ray helpers, subforemen, flange workers,tapping-machine operators and helpers, and all other production andmaintenance employees, exclusive of foundry employees, supervisoryemployees, clerical employees,machinists,machinists' helpers andapprentices, header-mill specialists, drill-press operators and helpers,milling-machine operators, drill-machine operators, bolt-machineoperators, handymen, engineers, crane operators" employed -in themachine shops, planer operators, repairmen, maintenance men, andtool-room helpers employed in the Hedges-Walsh-Weidner division,Chattanooga, Tennessee, of the Combustion Engineering Company,Inc.,New York City, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.3.Lodge 1230, Amalgamated Association of Iron, Steel & TinWorkers of North America was on April 7, 1938, at all times there-after has been, and now is, the exclusive representative of the re-spondent's employees in an appropriate unit, within the meaningof Section 9 (a) of the Act.4.By its refusal to bargain collectively with Lodge 1230, Amal-gamated Association of Iron, Steel & Tin Workers of North America,as exclusive representative of the employees in an appropriate unit,the respondent has engaged in and is engaging in unfair labor'practices, within the meaning of Section 8 (5) of the Act.5.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act. COMBUSTION ENGINEERING COMPANY, INC.6136.The ;afaresaid.:unfair..:aabor^practices1 are unfair-labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that Combus-tion Engineering Company, Inc., Chattanooga, Tennessee, its officers,agents, successors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with Lodge 1230, Amalga-mated Association of Iron, Steel & Tin Workers of North America,as the exclusive representative of all boilermakers and helpers, weld-ers and welding-machine operators, welders' helpers and apprentices,galvanizers, form-press operators, form-machine operators, fit-up men(except those working on cast iron boiler castings), layers-out,andhelpers, chippers, grinders, burners, furnace operators, riveters andrivet-machine operators, rivet heaters, reamers, rod-room men, testers,test-pit helpers, boilermakers' mechanics, tube men, inspectors andhelpers, punch-shear operators,X-ray helpers, sub-foremen, flangeworkers, tapping-machine operators and helpers, and all other pro-duction and maintenance employees, exclusive of foundry employees,supervisory employees, clerical employees,machinists,machinists'helpers and apprentices, header-mill specialists, drill-press operatorsand helpers, milling-machine operators, drill-machine operators, bolt-machine operators, handymen, engineers, crane operators employed inthe machine shops, planer operators, repairmen, maintenance men,,and tool-room helpers employed in the Hedges-Walsh-Weidner divi-sion, Chattanooga, Tennessee;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, or to engage in concerted activi-ties for the purposes of collective bargaining or other mutual aid andprotection, as guaranteed in Section 7 of the National Labor Relations:Act..2.Take the following affirmative action, which the Board finds will.effectuate the policies of the Act :(a)Upon request, bargain collectively with Lodge 1230, Amal-gamated Association of Iron, Steel & Tin Workers of North America,as the exclusive representative of all boilermakers and helpers, welders:and welding-machine operators, welders' helpers and apprentices, gal-vanizers, form-press operators, form-machine operators, fit-up men(except those working on cast iron boiler castings), layers-out and283031-41-vol. 20-40 614DECISIONSOF NATIONALLABOR RELATIONS BOARDhelpers, chippers, grinders, burners, furnace operators, riveters andrivet-machine operators, rivet heaters, reamers, rod-room men, testers,test-pit helpers, boilermakers' mechanics, tube men, inspectors andhelpers, punch-shear operators,X-ray helpers, subforemen, flangeworkers, tapping-machine operators and helpers, and all other produc-tion and maintenance employees, exclusive of foundry employees,supervisory employees, clerical employees, machinists, machinists'helpers and apprentices, header-mill specialists, drill-press operatorsand helpers, milling-machine operators, drill-machine operators, bolt-machine operators, handymen, engineers, crane operators employed inthe machine shops, planer operators, repairmen, maintenance men, andtool-room helpers employed in the Hedges-Walsh-Weidner division,Chattanooga, Tennessee, with respect to rates of pay, wages, hours ofemployment, and other conditions of employment;(b) Immediately post notices in conspicuous places throughout theHedges-Walsh-Weidner division, Chattanooga, Tennessee, and main-tain such notices for a period of at least sixty (60) consecutive days,stating that the respondent will cease and desist in the manner setforth in paragraphs 1 (a) and (b), and that it will take the affirmativeaction set forth in paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order what steps it hastaken to comply herewith.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Order.